Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “wherein calculating the first repeatability calculating the first repeatability” it is assumed Applicant intended to recite -- wherein calculating the first repeatability includes calculating the first repeatability--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Machine Translation of CN 106296816).
Regarding claim 1, Wang discloses a movable platform to generate a photo-imaging route using a movable object, the movable platform including a memory and a processor coupled to the memory, the processor being configured to perform: (¶2, 39-41)

generating a first photo-imaging route, the first photo-imaging route passing through a first photo-imaging position at which a first range of photographic images is captured within the photo-imaging range; (¶19, 105)
calculating a first repeatability (overlap rate/ratio) of the first range of photographic images obtained at the first photo-imaging position; (¶40)
when the first repeatability (overlap rate) is below a threshold (overlap rate threshold), generating a second photo- imaging position at which a second batch of photographic images is captured; and (¶64, 120)
generating a second photo-imaging route, the second photo-imaging route passing through both the first photo-imaging position and the second photo-imaging position. (¶64, 122-123)

Regarding claim 2, Wang further discloses wherein generating the second photo- imaging position includes: when the first repeatability is below the threshold, identifying an inadequate area within the photo-imaging range, the inadequate area including the first photo-imaging position; and generating the second photo-imaging position according to a location of the inadequate area within the photo-imaging area. (¶64, 120)

Regarding claim 3, Wang further discloses wherein the first photo-imaging route includes a plurality of photo-imaging lines, at least one of the plurality of photo-imaging lines passes through the inadequate area, and the at least one of the plurality of photo-

Regarding claim 4, Wang further discloses wherein the processor is further configured to perform: calculating a second repeatability of the photo-imaging range obtained at the first photo-imaging position and the second photo-imaging position, wherein generating the second photo-imaging position includes: generating an additional second photo-imaging position when the second repeatability is below the threshold. (¶64; “repeated iterative calculations”)

Regarding claim 5, Wang further discloses wherein calculating the first repeatability calculating the first repeatability according to a movement parameter and a photo- imaging parameter of the movable object at the first photo-imaging position. (¶72)

Regarding claim 6, Wang further discloses wherein the movable object is a terminal, and wherein the processor is further configured to perform: sending to the movable object information on the first photo-imaging position, the second photo-imaging position, and the second photo-imaging route. (¶32, 41)

Regarding claim 8, Wang further discloses wherein the processor is further configured to perform: presetting the first photo-imaging position, the second photo-imaging position, and the second photo-imaging route. (¶19)

Regarding claim 9, Wang further discloses wherein the movable object includes a flying object, and wherein the photographic images include photographic images obtained via aerial photo-imaging. (¶2, 10)

Regarding claim 20, Wang further discloses wherein the first photo-imaging positions includes first-one and first-two photo-imaging positions and the second photo-imaging positions include second-one and second-two photo-imaging positions, and the second photo- imaging route connects in an order of the second-one photo-imaging position, the first-one photo-imaging position, the second-two photo-imaging position, and the first-two photo-imaging position. (¶64, 105-107)

Regarding claim 10, Wang discloses a method of generating photo-imaging route to be used on a movable platform via a movable object, the method comprising: (¶2, 10)
obtaining information on a photo-imaging range; (¶10)
generating a first photo-imaging route, the first photo-imaging route passing through a first photo-imaging position at which a first range of photographic images is captured within the photo-imaging range; (¶19, 105)

when the first repeatability is below a threshold, generating a second photo- imaging position at which a second batch of photographic images is captured; and (¶64, 120)
generating a second photo-imaging route, the second photo-imaging route passing through both the first photo-imaging position and the second photo-imaging position. (¶64, 122-123)

Regarding claim 11, Wang further discloses wherein generating the second photo-imaging position includes: when the first repeatability is below the threshold, identifying an inadequate area within the photo-imaging range, the inadequate area including the first photo-imaging position; and generating the second photo-imaging position according to a location of the inadequate area within the photo-imaging range. (¶64, 120)

Regarding claim 12, Wang further discloses wherein the first photo-imaging route includes a plurality of photo-imaging area, at least one of the plurality of photo-imaging lines passes through the inadequate line, and the at least one of the plurality of photo-imaging lines passes through the first photo-imaging position, and wherein generating the second photo-imaging position includes: placing the second photo-imaging position to be aside from the first photo- imaging position and to be external to the inadequate area. (¶19, 105)
Regarding claim 13, Wang further discloses calculating a second repeatability of the photo-imaging range obtained at the first photo-imaging position and the second photo-imaging position, wherein generating the second photo-imaging position includes: generating an additional second photo-imaging position when the second repeatability is below the threshold. (¶64; “repeated iterative calculations”)

Regarding claim 14, Wang further discloses wherein calculating the first repeatability includes calculating the first repeatability according to a movement parameter and a photo- imaging parameter of the movable object at the first photo-imaging position. (¶72)

Regarding claim 15, Wang further discloses wherein the movable object is a terminal, the method further comprising: sending to the movable object information on the first photo-imaging position, the second photo-imaging position, and the second photo-imaging route. (¶32, 41)

Regarding claim 17, wherein the movable platform is the movable object, the method further comprising: presetting the first photo-imaging position, the second photo-imaging position, and the second photo-imaging route. (¶19)

Regarding claim 18, Wang further discloses wherein the movable object includes a flying object, and wherein the photographic images include photographic images obtained via aerial photo-imaging. (¶2, 10)

Regarding claim 19, Wang further discloses wherein the first photo-imaging positions includes first-one and first-two photo-imaging positions and the second photo-imaging positions include second-one and second-two photo-imaging positions, and the second photo-imaging route connects in an order of the second-one photo-imaging position, the first-one photo-imaging position, the second-two photo-imaging position, and the first-two photo-imaging position. (¶64, 105-107)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, and 10 above, and further in view of Parekh et al (US Patent Publication 2017/0213465).
Regarding claim 7, Wang further discloses wherein the processor is further configured to perform: generating a map showing distribution of the first repeatability at each of positions contained within the photo-imaging range; and (¶4, 40, 64)

Wang appears to be silent as to displaying the map.

Parekh however teaches displaying the map. (¶4)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with displaying the map as taught by Parekh because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, Wang further discloses wherein the movable platform is a terminal, the method further comprising: generating a map showing distribution of the first repeatability at each of positions contained within the photo-imaging range. (¶4, 40, 64)

Wang appears to be silent as to displaying the map.

Parekh however teaches displaying the map. (¶4)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with displaying the map as taught by Parekh because the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669